                                                         Case 2:19-cv-01792-APG-EJY Document 39 Filed 06/02/20 Page 1 of 2



                                                     1 VERNON A. NELSON, JR., ESQ.
                                                       Nevada Bar No.: 6434
                                                     2 THE LAW OFFICE OF VERNON NELSON
                                                       6787 W. Tropicana Ave., Suite 103
                                                     3 Las Vegas, NV 89103
                                                       Telephone: 702-476-2500
                                                     4 Facsimile: 702-476-2788
                                                       E-mail : vnelson@nelsonlawfirmlv.com
                                                     5 Attorney for Plaintiff Matthew Nelson

                                                     6
                                                                                    UNITED STATES DISTRICT COURT
                                                     7
                                                                                             STATE OF NEVADA
                                                     8
                                                         MATTHEW NELSON,                                  CASE NO.: 2:19-cv-01792-APG-EJY
                                                     9
                                                                              Plaintiff,
                                                    10 v.
                                                                                                          STIPULATION AND ORDER TO
                                                    11 RAUSCH, STURM, ISRAEL, EMERSON &                   DISMISS EQUIFAX, INC. WITH
THE LAW OFFICE OF VERNON NELSON




                                                       HORNIK, LLP, BARCLAYS BANK OF                      PREJUDICE
                                                    12 DELAWARE, EXPERIAN INFORMATION
                                                       SOLUTIONS, INC., EQUIFAX
                                                    13 INFORMATION SERVICES, INC., and
                                  ATTORNEY AT LAW




                                                       TRANSUNION, LLC
                                                    14
                                                                         Defendants.
                                                    15

                                                    16          This Stipulation and Order to Dismiss the above entitled action with prejudice is made and
                                                    17 entered into by and between Plaintiff, MATTHEW NELSON and Defendant EQUIFAX, INC.., by

                                                    18 and through their respective undersigned counsel of record.

                                                    19          IT IS HEREBY STIPULATED between the parties to the above-entitled action, through their
                                                    20 respective counsel of record, that the action be dismissed with prejudice as to Defendant EQUIFAX,

                                                    21 INC., with each party to bear their own costs and fees.

                                                    22 . . .

                                                    23 . . .

                                                    24 . . .     IT IS SO ORDERED.                         _____________________________
                                                                                                           UNITED STATES DISTRICT JUDGE
                                                    25 . . .
                                                                                                           Dated: June 2, 2020.
                                                    26 . . .

                                                    27 . . .

                                                    28
     Case 2:19-cv-01792-APG-EJY Document 39 Filed 06/02/20 Page 2 of 2



 1          IT IS SO STIPULATED.

 2 DATED this 2nd day of June, 2020.

 3                                               THE LAW OFFICE OF VERNON NELSON

 4                                                /s/ Vernon A. Nelson, Esq.
                                                 VERNON A. NELSON, JR., ESQ.
 5
                                                 Nevada Bar No. 6434
 6                                               6787 W. Tropicana Ave., Suite 103
                                                 Las Vegas, NV 89103
 7                                               Attorney for Plaintiff Matthew Nelson

 8
     DATED this 2nd day of June, 2020.
 9
                                                 CLARK HILL PLLC
10

11                                               /s/ Jeremy J. Thompson
                                                 Jeremy J. Thompson, Esq.
12                                               3800 Howard Hughes Parkway, Suite 500
                                                 Las Vegas, Nevada 89169
13                                               Email: JThompson@ClarkHill.com
                                                 Attorneys for Equifax Information Services LLC
14

15
                                         Nelson v. RAUSCH, STURM, ISRAEL, EMERSON & HORNIK, LLP, et al.
16                                                                     CASE NO.: 2:19-cv-01792-APG-EJY

17 IT IS SO ORDERED

18 DATED: __________________                     U.S. DISTRICT COURT JUDGE
19

20                                               _______________________________
21

22

23 Respectfully Submitted:
   THE LAW OFFICE OF VERNON NELSON
24 /s/ Vernon A. Nelson, Esq.

25 VERNON A. NELSON, JR., ESQ.
   Nevada Bar No. 6434
26 6787 W. Tropicana Ave., Suite 103
   Las Vegas, NV 89103
27 Attorney for Plaintiff Matthew Nelson

28

                                                     2
